914 F.2d 1490Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Johnson BELL, Plaintiff-Appellant,v.David A. GARRAGHTY;  Attorney General of the Commonwealth ofVirginia, Defendants-Appellees.
No. 90-7326.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (C/A No. 89-436-R).
Samuel Johnson Bell, appellant pro se.
Thomas Drummond Bagwell, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Samuel Johnson Bell seeks to appeal from the district court's judgment denying relief under 28 U.S.C. Sec. 2254 and order denying his "Motion for New Trial and Amendment of Judgment," which the court construed as a motion under Fed.R.Civ.P. 59(e).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Bell v. Garraghty, CA-89-436-R (E.D.Va. May 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED